DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections - 35 USC § 112
2.       The following is a quotation of the second paragraph of 35 U.S.C. 112:

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.    Claims 14, 16-18 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 14, 16-18 and 20, the phrase "may” or “may be” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 16, a worm drive and a barrel lock gear are recited; however, no functional relationship is defined between these elements and other elements of the endpin block apparatus. Such omission amounts to a gap between the necessary structural connections.  See MPEP § 2172.01

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1, 3-4, 8-13, 15 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahlhammer (US 4586418 A).
	Regarding claim 1, Stahlhammer discloses an endpin block apparatus (Figs. 3-4), for use with a stringed instrument and an endpin, referred to as an x-axis endpin block, the endpin block apparatus comprising: an endpin block body (the main body of the fitting 23), an x-axis barrel (the barrel portion of the set screw module 36), a block barrel bore (the aperture arranged on said block body to receive/hold the x-axis barrel) sized and disposed in the x-axis endpin block to hold the x-axis barrel, an endpin shaft holder (34), a block combined hole (32), a tailgut-shaft-holder contact surface (the inner surface of 17 for holding endpin 18), and an endpin stopper block void (transverse hole 33) for holding the endpin at a desired angle relative to the x-axis endpin block; and in which the x-axis barrel further comprises a barrel screw, a barrel threading, and a barrel hole (by inherency, set screw module 36 must include: a barrel screw with a large head as shown in Fig. 4, a female sleeve having barrel threading for receiving the barrel screw, and a barrel hole formed by the female sleeve).  
	Regarding claim 3, Stahlhammer discloses an endpin block apparatus (Figs. 3-4), for use with a stringed instrument and an endpin, referred to as an x-axis endpin block, the endpin block apparatus comprising: an endpin block body (the main body of fitting 23), an x-axis barrel (the barrel portion of the set screw module 36), a block barrel 
	Regarding claim 4, Stahlhammer discloses: wherein the plurality of elements for holding the endpin at a desired angle relative to the x-axis endpin block comprise a barrel set screw (Fig. 4).  
	Regarding claim 8, Stahlhammer discloses: wherein the endpin shaft holder (34) extends below the front portion of the endpin block body (Fig. 4).  
	Regarding claim 9, Stahlhammer discloses: wherein the front of the x-axis endpin block is shaped as a sloped front (recess 32 has a side wall shaped as a sloped front).  
	Regarding claim 10, Stahlhammer discloses: wherein the plurality of holes in the x-axis endpin block for the endpin comprise a block straight hole and a block angled hole (by inherency, the recess 32 comprises a block straight hole and a block angled hole, see Fig. 4 and related text).
	Regarding claim 11, Stahlhammer discloses: wherein said block straight hole (the portion of the recess 32 for positioning the endpin being parallel to the longitudinal axis of the sleeve 22) is set directly in the endpin shaft holder (Fig. 4). 

	Regarding claim 13, Stahlhammer discloses: wherein, to use the endpin in an angled position, the x-axis barrel is inserted into the block barrel bore with the block angled hole in alignment with the barrel hole (inherent to the structure and configuration shown in Fig. 4).  
	Regarding claim 15, Stahlhammer discloses: wherein the plurality of holes in the x-axis endpin block for the endpin comprise a block combined hole (with a broad interpretation given to the claim, recess 32 as shown in Fig. 4 reads on “a block combined hole”).  
	Regarding claim 19, Stahlhammer discloses: wherein the endpin may be secured in a straight-through position, with the x-axis barrel tightened to the endpin block body with the barrel screw (inherent to the structure and configuration shown in Fig. 4).  
	Regarding claim 20, Stahlhammer discloses: the 5tailgut-shaft-holder contact surface of the endpin shaft holder is rounded in exterior profile (Fig. 4), and the x-axis endpin block may be rotated about the z-axis of the instrument (inherent to the structure and configuration shown in Figs. 3-4).  
	Regarding claim 21, Stahlhammer discloses an endpin block apparatus (Figs. 3-4), for use with a stringed instrument and an endpin (15), the endpin block apparatus comprising: a block straight hole (the straight portion of the recess 32), a block angled hole (the angled portion of the recess 32), a block barrel bore (the aperture arranged on 
	Regarding claim 22, Stahlhammer discloses: wherein the y-axis barrel further comprises a plurality of holes (either the recess 32 or the transverse hole 33 reads on “a plurality of holes”) for receiving the endpin, which plurality of holes comprise a barrel straight hole and a barrel angled hole (note, the terms “a barrel straight hole” and “a barrel angled hole” are given broad interpretations).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been ated by the manner in which the invention was made.

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stahlhammer.
	Regarding claim 14, Stahlhammer does not mention explicitly: wherein the x-axis barrel further comprises a plurality of barrel set screw detent holes, which the barrel set screw may be locked or screwed into.  
	Examiner takes official notice that a set-screw module comprising a plurality of set screw detent holes, which the set screw may be locked or screwed into, is well-known or a common practice in the art. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate such well-known feature into the invention of Stahlhammer, e.g., arranging a plurality of set screw detent holes on the sleeve 34, to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious. 

Allowable Subject Matter
8.	Claim 2 is allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasons for Allowance
9.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 2 is the inclusion of the limitation of a worm drive and a barrel lock gear which engage with each other, and which barrel lock gear is affixed to the x-axis barrel, for holding the endpin at a desired angle relative to the x-axis endpin block.1in which the x-axis barrel further comprises a barrel screw, a barrel threading, and a barrel hole.   It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of claims 5-7 is the inclusion of the limitation that: the plurality of elements for holding the endpin at a desired angle relative to the x-axis endpin block comprise a worm drive and a barrel lock gear which engage with each other, and which barrel lock gear is affixed to the x-axis barrel. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.  
The primary reason for the allowance of claim 16 is the inclusion of the limitation of a worm drive and a barrel lock gear, and in which the endpin fits in the block 
The primary reason for the allowance of claims 17-18 is the inclusion of the limitation that: the plurality of elements for holding the endpin at a desired angle relative to the x-axis endpin block comprise an endpin stopper and an endpin stopper block void, inside the x-axis endpin block, sized to securely hold the endpin stopper; and which endpin stopper is affixed to the endpin top shaft and which endpin stopper has a larger external diameter than the endpin top shaft and a larger external diameter than the barrel hole; and the x-axis barrel may rotate inside the endpin block body until the endpin stopper reaches a rotated angle, at which the endpin stopper and the endpin are positioned in line with the endpin stopper block void; and at that rotated angle, the endpin may then be pushed up, into the endpin block body so that the endpin stopper is securely seated into the endpin stopper block void. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANCHUN QIN/Primary Examiner, Art Unit 2837